                  UNITED STATES DISTRICT COURT
                     DISTRICT OF NEW JERSEY


UNITED STATES OF AMERICA                    Hon. Freda L. Wolfson

                                            Criminal No. 18-748
                 v.
                                            SCHEDULING ORDER

MARTIN A. BENNETT,

                      Defendant.


      This matter having come before the Court for arraignment on

January 16, 2019; and the United States being represented by Craig

Carpenito, United States Attorney for the District of New Jersey (by

Christopher D. Amore, Assistant U.S. Attorney, appearing); and Martin

A. Bennett being represented by Andrea Bergman, Esq.; and the parties

having met and conferred and having determined that this rnatter may

be treated as a criminal case that does not require extensive discovery

within the meaning of paragraph 3 of this Court's Standing Order for

Criminal Trial Scheduling and Discovery; and the parties having agreed

on a schedule for the exchange of discovery and the filing and argument

of pretrial motions; and the Court having accepted such schedule, and

for good cause shown,

      It is on this 16th day of January, 2019, ORDERED that:

      1. The Government shall provide all discovery required by Federal

Rule of Criminal Procedure 16(a)(l) and all exculpatory evidence, within

the meaning of Brady v. Maryland, 373 U.S. 83 (1963) and its progeny,
on or before January 28, 2019. Exculpatory evidence that becomes

known to the Government after that date shall be disclosed reasonably

promptly after becoming known to the Government.

        3. The Defendant shall provide all discovery required by Federal

Rule of Criminal Procedure 16(b)(l) on or before February 11, 2019.

        4. The Defendant shall provide any and all notices required by

Federal Rules of Criminal Procedure 12.1, 12.2, and 12.3 on or before

February 11, 2019.

        5. The following shall be the schedule for pretrial motions in this

matter:

           a) The Defendan.t shall file any and all pretrial motions,

pursuant to Federal Rules of Criminal Procedure 12(b) and 41(h), in the

manner set forth in L. Civ. R. 7. l, on or before March 15, 2019;

           b) The Government shall file any response to the Defendant's

pretrial motions on or before March ~2, 2019;

           c) The Defendant shall file an.y reply on or before March 29,

2019;

           d) Oral argument on pretrial motions shall be held on a d.ate to

be set by the Court.

        7. Pursuant to paragraphs 17 to 21 of the Court's Standing Order

No. 15-2, the Court shall, in consultation with the parties, schedule a

final pretrial conference that will be held no sooner than two (2) weeks
following the disposition of pretrial motions. If appropriate, a trial date

will be set at this final pretrial conference.




                                        Ho orable Freda L. olfson
                                        United States District Judge
